Case 2:19-cr-00595-CAS Document 114 Filed 03/02/21 Page 1of1 Page ID #:953
LIST OF EXHIBITS AND WITNESSES

 

Case Number

2:19cr00595(A)-CAS

 

Title

 

 

U.S.A. v. Edward Buck FILED

 

Judge

Christina A. Snyder

CLERK, U.S. DISTRICT COURT

 

 

Dates of Trial

 

 

 

: 03/02/2021 March 2, 2021
or Hearing
Court Reporters | [ aura Elias CENTRAL DISTRICT OF CALIFORNI4
or Tape No. BY: CMJ DEPUTY

 

 

 

Deputy Clerks

 

Catherine Jeang

 

Attorney(s) for Plaintiff(s) / Petitioner(s)

Attorney(s) for Defendant(s) / Respondent(s)

 

Lindsay Bailey, AUSA

Christopher Darden, retained

 

Chelsea Norell, AUSA

Ludlow Creary, II

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plaintiff(s) or Petitioner(s) Defendant(s) or
Respondent(s)
EXHIBIT DESCRIPTION / WITNESS Called By
Ex. No. Id. Ev. Ex. No. Id. Ev
03/02/ | 2021 ---- LASD Deputy, Grehtel Barraza by declaration c/s/t: Plaintiff
deft's X; pltf's redirect; deft's X reopened J www ===-==-
03/02/ | 2021 ---- Defendant Edward Buck by declaration c/s/t; pltf's X Defendant
1 3/2/2021 | 3/2/21 Video Plaintiff
2 3/2/2021 } 3/2/21 Photograph Plaintiff
G-65 (03/07) LIST OF EXHIBITS AND WITNESSES Page of,

 
